DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I drawn to the device and claims 1-4 in the reply filed on 2/14/22 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is reminded that these claims must include the identifier “Withdrawn” in all future filings and should not be presented as currently pending for prosecution as was done in the amendment filed 7/20/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US 20070246059).
Regarding the claimed invention being “a haircutting guide wire” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Jensen was considered capable of performing the cited intended use since it can be placed in the hair and is capable of being used as a cutting guide if so desired.
Claim 1: Jensen discloses a guide wire device comprising: a wire (21); a loop formed by/at each unconnected distal free end of the wire (see Fig 4); a central mark (23) placed at the midpoint of the wire (see Fig 4); and a plurality of spacing markings (22) extending along the wire on both sides of the central mark (see Fig 4) and the wire is capable of being positioned around a circumference of an individual’s head and shaped such that the wire outlines a forehead hairline of the individual and holds its shape if a user so desired to place the device in such an arrangement (see Fig 7). 
Claim 2: Jensen discloses the wire can be made of metal [0057]. 
Claim 3: Jensen discloses the central mark to be formed by an ornament or bead (23) [0082].
Claim 4: Jensen discloses the plurality of spacing marks (22) being pearl beads [0082]. 
Response to Arguments
Applicant’s arguments filed 7/20/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772